Citation Nr: 1507576	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  00-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to a compensable rating for the service-connected bilateral hearing loss disability on an extraschedular basis.
 
2. Entitlement to an evaluation in excess of 10 percent for the service-connected tinnitus on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO that denied a compensable rating for the service-connected bilateral hearing loss disability and a rating in excess of 10 percent for the service-connected tinnitus.

These matters were previously before the Board in September 2014, at which time the issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to a rating in excess of 10 percent for tinnitus were denied on a schedular basis and remanded for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  As explained below, the development requested on remand was not accomplished.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 remand, the Board directed referral of the above-captioned claims to the VA Director of the Compensation and Pension Service for consideration of extraschedular ratings. 38 C.F.R. § 3.321(b)(1), noting that some of the Veteran's hearing loss and tinnitus symptoms were not contemplated by the schedular rating criteria (e.g., neurological pathology manifested by symptoms of dizziness along with consistent complaints of stabbing ear pain).  

Historically, prior to the promulgation of the September 2014 decision/remand, a July 2014 communication from the Veteran/his representative indicated that he wished to "revoke his notice of disagreement" with respect to his claim for higher ratings.  Thereafter, in an August 2014 communication, the Veteran's representative "withdrew" the July 2014 request.  In an August 2014 Report of Contact, the RO clarified that the Veteran did, in fact, wish to continue with his appeal for higher ratings ("the appeal has not been withdrawn).  Thereafter, in September 2014, the Board denied higher schedular ratings and remanded the remaining matters on appeal for extraschedular consideration.  However, instead of referring the claims as directed for extraschedular consideration, the RO issued a supplemental statement of the case (SSOC) in December 2014, explaining that it was deferring further consideration of the claims to the Board in light of the July 2014 and August 2014 communications.  

As confirmed by the August 2014 Report of Contact and the subsequent Board decision/remand, the Veteran has not/did not withdraw his claim for higher ratings, to include on an extraschedular basis.  The Veteran and his representative have purportedly received copies of the September 2014 Board decision/remand, as well as the December 2014 SSOC, which clearly indicate that the extraschedular component of his claims for higher ratings is still on appeal; there is no indication in the claims file that the Veteran does not wish to continue his appeal in this regard.  Accordingly, this matter must again be remanded for referral to the VA Director of the Compensation and Pension Service for consideration of extraschedular ratings in compliance with the Board's September 2014 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Accordingly, the case is REMANDED for the following action:

1. Refer the claims for higher extraschedular ratings for the service-connected bilateral hearing loss and tinnitus to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service for consideration.  

2. If upon completion of the above action, any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




